Citation Nr: 0420137	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-17 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy, to include as the result of exposure to herbicide 
agents. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from January 1967 to December 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The medical evidence of record tends to show that the 
veteran's peripheral neuropathy is chronic in nature as 
opposed to acute or subacute in nature as the veteran is 
currently diagnosed with the disease having last been exposed 
to herbicide agents on July 6, 1968, the last date on which 
he served in the Republic of Vietnam.  See 38 C.F.R. 
§ 3.309(e), Note 2 (2003) (listing acute and subacute 
peripheral neuropathy as a disease associated with exposure 
to certain herbicide agents and defining acute and subacute 
peripheral neuropathy as transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset) 
(emphasis added).  

VA regulations make a distinction between chronic persistent 
peripheral neuropathy and acute/subacute peripheral 
neuropathy.  Based on reports issued from the National 
Academy of Sciences, VA determined that there was no positive 
association between Agent Orange exposure and the subsequent 
development of chronic persistent peripheral neuropathy.  See 
Diseases Not Associated with Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  

The veteran submitted medical opinions from Drs. R.A.H., 
S.R., and D.B., all of whom maintained that the veteran's 
diagnosed peripheral neuropathy was related to his exposure 
to Agent Orange during service.  Also, at the travel board 
hearing, the veteran provided testimony pertinent to a direct 
service connection theory of entitlement.  The Board notes 
that the veteran is not precluded from presenting proof of 
direct service connection between a disorder and exposure to 
Agent Orange, even if the disability in question is not among 
the statutorily-enumerated disorders that are presumed to be 
service related-the presumption not being the sole method 
for showing causation.  See Combee v. Brown, 34 F. 3d 1039, 
1044 (Fed Cir. 1994) (providing that the list of radiogenic 
diseases, while an exclusive catalogue of maladies triggering 
presumptive service connection, is not the only means of 
showing service connection; rather, veterans retain the 
opportunity to show direct service connection by establishing 
direct actual causation).  Hence, the veteran may establish 
service connection for chronic persistent peripheral 
neuropathy by presenting evidence that shows that it is as 
likely as not that the disorder is caused by in-service Agent 
Orange exposure.  

In accordance with Combee, the Board held the record open for 
sixty days to allow the veteran to submit the medical 
evidence upon which Drs. R.A.H., S.R., and D.B.'s opinions 
were based as the physicians' bare conclusions without 
supporting clinical data or other rationale did not 
constitute competent medical evidence that there was a causal 
relationship between herbicide exposure and the subsequent 
development of chronic persistent peripheral neuropathy.  The 
record was also held open for the veteran to submit records 
of treatment he indicated that he obtained for neurological 
complaints at the Dallas VA Medical Center (MC) in 1971.  The 
veteran did not submit any of the requested evidence.  
Nevertheless, under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), VA 
has an obligation to secure records in the custody of the 
Federal government, to include VA treatment records, unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  Therefore, an attempt 
to obtain VA treatment records dated in 1971 should be made.  
The VCAA also requires that VA assist the veteran in 
obtaining private treatment records from Drs. R.A.H., S.R., 
and D.B., and any other medical health provider who treated 
the veteran's peripheral neuropathy.  The veteran should also 
be afforded a VA neurological examination and an opinion 
should be obtained on the etiology of his peripheral 
neuropathy.

Lastly, the Board notes that the rating decision on appeal 
and the Statement of the Case show that the RO did not 
consider the veteran's claim under a direct service 
connection theory of entitlement.  Accordingly, the claim 
should also be remanded for initial consideration of whether 
the veteran is entitled to direct service connection for 
bilateral peripheral neuropathy. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  Obtain all of the veteran's medical 
records from the VAMC in Dallas, Texas 
for any treatment of neurological 
complaints in 1971.  

2.  Advise the veteran that he may submit 
medical evidence supporting his claim of 
service connection for bilateral 
peripheral neuropathy and 

(a) Ask the veteran to identify all 
VA and/or non-VA medical providers who 
have treated him for his bilateral 
peripheral neuropathy since service (to 
include full and current addresses of 
Drs. R.A.H., S.R., and D.B.).  After 
securing any necessary releases, the RO 
should obtain copies of all treatment 
records referred to by the veteran that 
have not been previously obtained.  These 
records should then be associated with 
the claims file.

(b) Provide Drs. R.A.H., S.R., and 
D.B. [full names noted in the May 2002 
letters] the opportunity to supplement 
their medical opinions that the veteran's 
bilateral peripheral neuropathy was 
caused by exposure to Agent Orange, with 
supporting clinical data or rationale.  
Any evidence received should be 
associated with the veteran's record. 

3.  Following the above, the veteran 
should be afforded an appropriate medical 
examination to ascertain the identity and 
etiology of any peripheral neuropathy 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims file should be 
made available to the examiner and it 
should be noted in the report.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including any additional 
evidence received, and provide an opinion 
as to whether any peripheral neuropathy 
found on examination is at least as 
likely as not proximately due to exposure 
to herbicide agents, including Agent 
Orange, or due to any other incident of 
the veteran's service or had its onset 
during service.  (The examiner is to 
accept as fact that the veteran was 
exposed to herbicide agents during his 
service in the Republic of Vietnam).  The 
examiner should consider and discuss the 
medical opinions provided by Drs. R.A.H., 
S.R., and D.B. in the opinion.  

4.  Following the above, undertake any 
additional action considered necessary.  
Then readjudicate the veteran's claim, to 
include consideration of whether the 
veteran is entitled to service connection 
on a direct basis under 38 C.F.R. § 3.303 
(2003).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




